Appeal from a judgment of the Supreme Court at Special Term, entered October 30,1974 in Otsego County, which sustained a writ of habeas corpus admitting appellant to bail and set bail at $100,000. This matter was previously before this court and remitted to Special Term to complete the record, make findings and set appropriate bail (45 A D 2d 445). On this appeal, it is argued that the amount of bail fixed is excessive. We agree and the amount of bail is reduced to the sum of $50,000 (CPL 530.30). Judgment modified, on the law and the facts, without costs, and amount of bail reduced to the sum of $50,000, and, as so modified, affirmed. Herlihy, P. J., Sweeney, Kane, Main and Larkin, JJ., concur.